IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,             : No. 60 MM 2019
                                          :
                   Respondent             :
                                          :
                                          :
             v.                           :
                                          :
                                          :
ANDREW E. GINES,                          :
                                          :
                   Petitioner             :


                                    ORDER



PER CURIAM

     AND NOW, this 28th day of August, 2019, the Motion for Appointment of Counsel

is DENIED.